United States Court of Appeals
                      For the First Circuit


No. 20-2170

  MICHAEL MCKENZIE, individually and d/b/a American Image Art,

                       Plaintiff, Appellant,

                                v.

  JAMES W. BRANNAN, as personal representative of the Estate of
                         Robert Indiana,

                       Defendant, Appellee,

 AARON M. FREY, in his official capacity as Attorney General of
                       the State of Maine,

                            Defendant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE

         [Hon. John A. Woodcock, Jr., U.S. District Judge]


                              Before

                  Thompson, Hawkins,* and Barron,
                          Circuit Judges.


          John J.E. Markham, II, with whom Bridget A. Zerner and
Markham & Read were on brief, for appellant.
          Seth W. Brewster, with whom Alfred J. Falzone, III and
Eaton Peabody were on brief, for appellee.




    *   Of the Ninth Circuit, sitting by designation.
November 22, 2021
            THOMPSON,      Circuit   Judge.        Famous   artwork,       business

relationships, and contract law collide in today's case.                        The

matter lands here amidst a tangle of litigation involving an art

publisher, the personal representative of the estate of a famous

American artist, and the agreement(s) between them.                  The publisher

says the parties' original contract, which included an arbitration

provision,    was    terminated      and    supplanted      by   a      superseding

contract,    which   did    not   contain     an    agreement      to    arbitrate.

According to the publisher, the arbitrability of the parties'

dispute about this newer contract's enforceability and impact on

the earlier agreement to arbitrate should be decided by the court,

not arbitrators.        So, in the publisher's telling, the district

court erred when, in accordance with the original agreement's

arbitration clause, it sidestepped the potential effect of the

newer   contract     and    concluded      that    the   gateway     question    of

arbitrability was for the arbitrators.               The estate, of course,

says the district court got its analysis just right.

            After careful review of this nuanced matter, we vacate

the grant of the motion to compel arbitration, the dismissal of

the request for a preliminary injunction, and the dismissal of the

complaint, and we remand for further proceedings.




                                     - 3 -
                                    I.   BACKGROUND1

  A.       Robert Indiana, Michael McKenzie, and the 2008 Agreement

              During the American Pop Art Movement of the 1960s, artist

Robert Indiana ("Indiana") conceived of an image of the word

"love."      His distinctive rendering of the word -- colorful, all-

caps letters arranged in a square, with the L and a tilted O

sitting      atop   the   V   and    E   --   became   quite   famous.     Readily

recognizable,       Indiana's       "LOVE"    has   been   depicted   in   various

artistic media, such as prints, silkscreens, and sculptures, and

it was even featured on United States postage stamps.                    Originally

from the Midwest, Indiana relocated from New York, where he had

lived for a time, to Vinalhaven, an island off the coast of Maine.

He lived there from 1976 until his death on August 9, 2018.

              Michael McKenzie ("McKenzie"), an art publisher, began

collaborating with Indiana in the mid-1970s.                    In 2008, in the

course of this ongoing relationship, McKenzie (operating through

American Image Art ("AIA")) created "HOPE" artwork -- images of

the word "hope" laid out in the same format as Indiana's "LOVE"

artwork -- and McKenzie wanted to work with Indiana to make color


       1Because this matter has its genesis in a motion seeking
"to compel arbitration and stay federal-court proceedings, 'we
draw the relevant facts from the operative complaint and the
documents submitted to the district court in support of' that
'motion.'"   Toddle Inn Franchising, LLC v. KPJ Assocs., LLC, 8
F.4th 56, 59 n.1 (1st Cir. 2021) (quoting Cullinane v. Uber Techs.,
Inc., 893 F.3d 53, 55 (1st Cir. 2018)).


                                         - 4 -
variations of it.       The ensuing HOPE collaboration between Indiana

and McKenzie led to a 2008 publishing agreement between the two

(sometimes     called   the   "Agreement   for   Art   Editions    contract,"

sometimes the "HOPE agreement," but we'll refer to it here as "the

2008 Agreement"), and that contract is what allowed McKenzie and

AIA to produce HOPE sculptures, paintings, objects, and prints.

The 2008 Agreement lays out the responsibilities of AIA and Indiana

in this collaboration and details the specifics of art production.

Important to the debate before us today is the 2008 Agreement's

arbitration provision, which provides:            "Any disputes will be

settled   by     arbitration     through    the    American       Arbitration

Association [("AAA")], governed by the laws of the State of New

York."

          Indiana and McKenzie operated under the 2008 Agreement

until Indiana died, at which point the rights and obligations of

Indiana passed to his estate ("the Estate"), with James W. Brannan

("Brannan") serving as the Estate's personal representative.

          Indiana's LOVE artwork, not to mention his many other

highly acclaimed works of art, brought him significant financial

success -- one need look no further than the $89,738,458.38 fortune

borne out in his probate records to confirm as much.                  Indiana

bequeathed that entire estate (minus any claims and debts) to The




                                   - 5 -
Star of Hope, Inc. ("Star of Hope"), a nonprofit in Vinalhaven

that aims to promote visual-arts education.2

         B.    The Initial Disputes and Resulting Proceedings

              Right around the time of Indiana's death in 2018, various

disagreements between a handful of different people and entities

affiliated with the artist began to surface.        The one with which

we are concerned -- McKenzie and the Estate sparring over the 2008

Agreement's production-rights terms, i.e., the dispute from which

the issue now on appeal stemmed -- actually began as crossclaims

in a Manhattan-federal-court (S.D.N.Y.) action in which a company

called Morgan Art Foundation (an offshore Bahamian entity) sued

McKenzie (d/b/a AIA) and Indiana (naming the Estate after Indiana's

passing) under a breach of contract theory.3     See Morgan Art Found.

Ltd. v. McKenzie, No. 2018-cv-04438, 2020 WL 6135113, at *1 n.1


     2  Because Star of Hope is a Maine charity, Aaron M. Frey
("Frey"), Maine's Attorney General, was joined as a defendant in
his official capacity pursuant to Maine Revised Statutes, Title 5,
§ 194(4), which instructs that the Attorney General "must be made
a party to all judicial proceedings in which the Attorney General
is interested in the performance" of his duties, including the
duty to "enforce due application of funds given or appropriated to
public charities within the State and prevent breaches of trust in
the administration of public charities," Me. Rev. Stat. Ann. tit.
5, § 194(2). While Frey was involved in the litigation below, as
we'll explain, we note that Frey has not appealed the district
court's decision, takes no position on the appeal, and has not
participated in the appeal.
     3  Between Morgan, McKenzie, the Estate, and other parties to
the Morgan lawsuit, claims, crossclaims, and counterclaims abound.
But for our purposes, we need not concern ourselves with anything
beyond the dispute between McKenzie and the Estate.


                                  - 6 -
(S.D.N.Y. Oct. 18, 2020).           In answering that suit, McKenzie cross-

claimed against the Estate -- he alleged that the 2008 Agreement

authorized McKenzie to produce and sell the subject artwork.                                  The

Estate's response was a motion to compel arbitration on McKenzie's

claims, filed pursuant to the 2008 Agreement. Eventually, McKenzie

and the Estate, though remaining parties to the Morgan case,

"agree[d]    [the    2008       Agreement]   govern[ed]         the        claims      between

them," and therefore their crossclaims against each other should

be   sent   to    arbitration      before    an    AAA     panel       in       New    York    in

accordance with the 2008 Agreement's arbitration clause (which,

recall,     provided      that     "[a]ny    disputes          will        be    settled      by

arbitration through the [AAA]").                 The Estate's motion to compel

that arbitration was granted.

            And     so,   off     they    went     to    put    the        wheels      of     the

arbitration      scheduling       machine    in    motion.            We    refer      to     the

resulting arbitration as the "New York arbitration."                             As that got

underway,     though,       a    new     dynamic        sprouted       in        the    north.

Anticipating the significant expense of the New York arbitration

and its associated proceedings, and concerned that those expenses

(not to mention the cost of the ongoing S.D.N.Y. litigation) were

cutting into funds that should be going to Star of Hope, Frey

tapped in. In intervening from Maine, Frey parlayed an alternative

dispute resolution discussion that was taking place in the Maine

state court case probating Indiana's will, into an agreement


                                         - 7 -
between McKenzie and the Estate (and others) to take their quarrels

before a mediator.

       C.     The Mediation, Resulting Term Sheet, and Aftermath

              In late November 2019, after a two-day mediation in

Portland, Maine, McKenzie and the Estate left the proceeding with

a signed document titled "Confidential and Binding Term Sheet"

(we'll call this the "2019 Term Sheet").4               The 2019 Term Sheet

tackled a number of topics, like rights to publish and sell certain

artwork,      collaborations     involving    Indiana     artwork     and     art

production, authenticity determinations, and so on.             Pertinent to

our mission today are these terms:

   •   "AIA and the Estate will enter into a new [production]

       agreement that will permit AIA the exclusive right to publish

       and sell authorized HOPE prints and sculptures";

   •   "[T]he Original HOPE Agreement [(the 2008 Agreement)] is

       terminated";

   •   "The    [New   York]   arbitration    between   the   Estate   and    AIA

       pending in the AAA will be dismissed with prejudice"; and

   •   "This term sheet is intended to be binding, and will be

       replaced by a more formal Settlement Agreement and Production

       Agreement.        Payments,    releases,    dismissals       and     other

       consideration under this term sheet will be made after a more


       4   Representatives from Frey's office attended the mediation.


                                     - 8 -
     formal   Settlement    Agreement    and   Releases   and   Production

     Agreement are executed."

          The day after the parties left the mediation, counsel

for the Estate emailed the New York arbitration panel:             "We are

pleased to report that the parties have signed a term sheet that

resolves all claims and counterclaims in this action.           The parties

request a one-month adjournment . . . to allow time for the

preparation and execution of the settlement agreement and related

documentation."

          Evidently, attempts to arrive at the contemplated "more

formal" agreement didn't pan out,5 so the Estate recommenced the

New York arbitration.      Operating from the position that the 2019

Term Sheet was the enforceable contract in place -- and, through

it, the parties had agreed to terminate both the 2008 Agreement




     5  The record reflects that the parties attempted to fashion
the "more formal Settlement Agreement and Production Agreement" to
replace the 2019 Term Sheet, but those efforts broke down.
McKenzie says this owes to the Estate's significant delay, followed
by rounds of proposed revisions and additions by the Estate that
amounted to the Estate "walk[ing] away from the substantive
provisions" of the 2019 Term Sheet. And, as we'll discuss more
later, the Estate's position (taken here and below) is that the
2019 Term Sheet wasn't binding or enforceable, and, even if it
was, McKenzie breached and repudiated it soon after it was signed
-- McKenzie did so, the Estate says, by flouting its
confidentiality and non-disparagement terms, refusing to accept
key settlement terms, rejecting the Estate's draft of the final
settlement agreement, and refusing to negotiate a separate
production agreement.


                                 - 9 -
and the New York arbitration -- McKenzie took action in the

District of Maine to stop the arbitration from resuming.

      D.   Maine District Court and the New York Arbitration

           Back in the Pine Tree State, McKenzie filed a complaint

and, with that, triggered a flurry of motion practice.                  The

complaint fired off a single shot -- one count seeking declaratory

and injunctive relief.     McKenzie      wanted (and still seeks)         a

judgment declaring the 2019 Term Sheet "contractually binding" and

"specifically   enforceable,"   as   well   as   an   order   staying   and

enjoining the parties from continuing the New York arbitration.

The thrust of his pleading is:        the 2019 Term Sheet is valid,

binding, enforceable, and resolved all the parties' disputes about

production; it provided that the pending New York arbitration was

to be dismissed with prejudice, so the New York arbitration should

not go forward; and any dispute about the 2019 Term Sheet's

enforceability should be handled by the court.          In response, the

Estate moved pursuant to the Federal Arbitration Act ("FAA") to

compel arbitration and also to stay proceedings in district court,

or, alternatively, at least to stay the action pending a decision

by the New York arbitration panel on the topic of arbitrability of

the parties' dispute. The Estate's argument in favor of compelling

arbitration was:   the 2019 Term Sheet was not binding because it

was subject to further negotiation and did not represent a formal

settlement agreement; but the parties were bound by the 2008


                                - 10 -
Agreement, which directed "[a]ny disputes" to arbitration; and any

lingering doubts about arbitrability needed to be sorted out by

the arbitrators, not the court.

            McKenzie's motion for          a     preliminary injunction came

next, laying out his argument that the Estate should not be

permitted to proceed with the New York arbitration until the

dispute described in his complaint was resolved since the parties'

dispute was founded on his stance that the valid, enforceable, and

superseding    2019   Term        Sheet   "not    only   does   not   agree     to

arbitration, it provides that the existing arbitration commenced

under the earlier [2008] Agreement should be dismissed."                      That

filing was followed by McKenzie's opposition to the Estate's motion

to compel and stay, which similarly offered up arguments that the

2019 Term Sheet was binding and superseded the 2008 Agreement and

that arbitrability of the 2019 Term Sheet dispute was for the court

to decide. And, unsurprisingly, the Estate lobbed up an opposition

to McKenzie's motion for a preliminary injunction.6

            In fielding all of this, the district court kicked off

its analysis by acknowledging the central question -- "whether the

Mediation   Term   Sheet     is    enforceable     and   supersedes   the     2008

Agreement" -- but then explained that question was actually "a


     6 Frey chimed in along the way too, but since he is not
participating on appeal and his various arguments below primarily
mirrored those of either the Estate or McKenzie (depending on the
issue), there is no need to sum up his submissions here.


                                      - 11 -
secondary" one.              McKenzie v. Brannan, 496 F. Supp. 3d 518, 532,

533 (D. Me. 2020).              Specifically, in view of "the language from

the    2008      Agreement's      arbitration       clause,"     the   district      court

wrote, the 2019 Term Sheet's enforceability is secondary to "[t]he

first question and the one that resolves this motion," which, the

district court said, "is who decides whether                           the claims are

arbitrable -- a gateway question known as 'arbitrability.'"                               Id.

at 533 (citing Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79,

83 (2002); Fantastic Sams Franchise Corp. v. FSRO Ass'n Ltd., 683

F.3d 18, 24-25 (1st Cir. 2012)).                    The district court explained

that it needed to "determine whether the 2008 Agreement delegates

the authority to decide arbitrability to the arbitrator rather

than       the   Court,"       then    concluded    "that      the   2008     Agreement's

arbitration clause directs an arbitrator, rather than this Court,

to    determine        the    threshold     question      of   whether      the    dispute

regarding        the    enforceability      of     the    Mediation    Term       Sheet   is

arbitrable."           Id.    It arrived at this conclusion by looking at the

2008 Agreement's "direct and broad delegation language," which the

district court said showed "clear and unmistakable intent to have

an     arbitrator        decide       whether    the     Mediation     Term    Sheet      is

enforceable and whether the 2008 Agreement has been superseded

[or] remains valid."7             Id. at 535.



       The district court's thorough decision went on to analyze
       7

the 2008 Agreement, focusing on incorporation versus mention of


                                           - 12 -
           Given its construction of the analysis to be done, the

district court did not "make any findings regarding whether this

dispute is arbitrable or whether the Mediation Term Sheet is

enforceable."       Id. at 533.      But in an even-if exercise, the

district court indicated that, "to the extent Mr. McKenzie argues

that the 2008 Agreement terminated and is no longer valid, the

Court   concludes    that   the    arbitration   clause     would    still   be

effective" -- just because an agreement terminates, it doesn't

necessarily   mean    the   duty    to   arbitrate   went   down     with    the

terminated contract.        Id. at 539 (citing Biller v. S-H OpCo

Greenwich Bay Manor, LLC, 961 F.3d 502, 512-514 (1st Cir. 2020)

(discussing the severability of an arbitration clause from a

terminated contract and the presumption that an arbitration clause

survives the termination of the underlying contract, absent a

challenge to the arbitration agreement itself)).                    But, since

McKenzie asserted that the 2008 Agreement wasn't just terminated,

but rather was totally replaced by the 2019 Term Sheet, the

district court went on to remark that the arguments on this point

presented "a conundrum":

     if the Mediation Term Sheet is enforceable, then it is
     arguably a replacement contract that supersedes the 2008
     Agreement and precludes arbitration; if the Mediation
     Term Sheet is not enforceable, then the 2008 Agreement


AAA rules, as well as our precedent on the topic. McKenzie, 496
F. Supp. 3d at 535-36. We don't need to detail or get into any of
that, though, given our outcome today.


                                    - 13 -
     and its arbitration clause are completely intact. The
     problem is that to reach the merits of this issue, the
     Court would first have to conclude that the issue is not
     arbitrable and the Court just ruled that the AAA, not
     this Court, must resolve the gateway issue of
     arbitrability.   Based on its conclusion that the AAA
     Panel should decide arbitrability, the Court declines to
     issue an advisory opinion on an eventuality that may not
     occur.
Id. at 541 (emphasis added).

          These analyses guided the district court's procedural

outcomes on the pending motions as follows:                 it granted the

Estate's motion to compel arbitration and stay proceedings, id. at

540; it dismissed McKenzie's motion for a preliminary injunction

as moot (because the arbitrators would decide arbitrability of the

dispute), id. at 541; and it instructed that, if "the AAA Panel

determines that the dispute is arbitrable and proceeds to the

merits, the Court will likely dismiss the case without prejudice

since 'all claims asserted in the case' will have been found

arbitrable," id. at 540 (quoting Next Step Med. Co., Inc. v.

Johnson & Johnson Int'l, 619 F.3d 67, 71 (1st Cir. 2010)).

          From there, the arbitrability question went to the AAA

panel in New York, which concluded that the parties' dispute was

subject to the 2008 Agreement's arbitration provision, meaning the

clash   over   the   2019   Term   Sheet    (whether   it    can/should   be

specifically enforced) would need to be arbitrated. That triggered

the district court's issuance of a show-cause order asking the

parties to explain     why the case shouldn't          be dismissed,      but


                                   - 14 -
everyone agreed to dismissal.              And so the case was dismissed

(without prejudice) and proceeded to an evidentiary hearing before

the AAA panel.8

          This timely appeal followed, with McKenzie taking aim at

the district court's grant of the motion to compel arbitration,

the dismissal of McKenzie's motion for a preliminary injunction,

and the eventual dismissal of the Maine case.

                        II.    The FAA and Our Review

          We begin our work by laying out the legal backdrop

against which our review must play out, starting with the FAA.                        "A

written provision in . . . a contract . . . to settle by arbitration

a controversy . . . shall be valid, irrevocable, and enforceable,

save upon such grounds as exist at law or in equity for the

revocation of any contract."          9 U.S.C. § 2.     "Designed to counter

'widespread judicial hostility to arbitration,' the Act makes

arbitration    'a    matter    of    contract,    and   courts         must    enforce

arbitration contracts according to their terms.'"                       Biller, 961

F.3d at 508 (first quoting Am. Express Co. v. Italian Colors Rest.,

570 U.S. 228, 232 (2013), then quoting Henry Schein, Inc. v. Archer

& White Sales, Inc., 139 S. Ct. 524, 529 (2019)).

          "We       review    both   the   interpretation         of    arbitration

agreements    and    orders    compelling      arbitration    de       novo."        Id.


     8 On this record,          the    current    status     of    the        New   York
arbitration is unclear.


                                      - 15 -
(quoting S. Bay Bos. Mgmt. v. Unite Here, Local 26, 587 F.3d 35,

42 (1st Cir. 2009)).     And when, as here, a party "seek[s] to compel

arbitration under the FAA," that party "must demonstrate [(1)]

'that a valid agreement to arbitrate exists, [(2)] that the movant

is entitled to invoke the arbitration clause, [(3)] that the other

party is bound by that clause, and [(4)] that the claim asserted

comes within the clause's scope.'"            Id. (quoting Dialysis Access

Center, LLC v. RMS Lifeline, Inc., 638 F.3d 367, 375 (1st Cir.

2011)); see also Bossé v. N.Y. Life Ins. Co., 992 F.3d 20, 27 (1st

Cir. 2021).      Then, "[i]f the movant makes that showing, the court

has to send the dispute to arbitration," Biller, 961 F.3d at 508

-- that is, "unless the party resisting arbitration specifically

challenges the enforceability of the arbitration clause itself

. . .    or   claims   that   the    agreement   to   arbitrate   was   'never

concluded,'" Granite Rock Co. v. Int'l Bhd. Of Teamsters, 561 U.S.

287, 301 (2010) (quoting Buckeye Check Cashing, Inc. v. Cardegna,

546 U.S. 440, 444 n.1 (2006)) (cleaned up).

                              III.    DISCUSSION

              Before us, the parties' arguments have not changed.         So,

having already spelled them out in considerable detail, we forge

ahead.

              As always in arbitrability cases, there are disputes

upon disputes, questions embedded within questions, and disputes

about who should be answering those questions.              This case very


                                     - 16 -
much fits that mold, with the parties squabbling over:                the role,

if any, to be played by the 2019 Term Sheet; whether the parties

are bound by an agreed-upon arbitration provision that committed

their       dispute   to    arbitration;   and   who   (the   court    or   the

arbitrators) should decide whether the parties agreed to arbitrate

these disputes.

               Fortunately, we are not without guidance as to how to

approach these "three types of disagreement."             First Options of

Chi., Inc. v. Kaplan, 514 U.S. 938, 942 (1995).               First, McKenzie

and the Estate disagree about specific enforcement of the 2019

Term       Sheet,   i.e.,   what   the   parties'   respective    rights    and

obligations are (if any)9 under the terms of that document --

"[t]hat disagreement makes up the merits of the dispute."               Id. at

942. "Second, they disagree about whether they agreed to arbitrate

the merits.         That disagreement is about the arbitrability of the

dispute."       Id.   And "[t]hird, they disagree about who should have

the primary power to decide the second matter," id. -- whether




       9Keep in mind:    the Estate maintains that the 2019 Term
Sheet isn't binding -- and this assertion has a role to play at
multiple levels of analysis. Essentially, the "it's not binding"
argument at once posits that the 2008 Agreement's arbitration
provision is intact since the non-binding 2019 Term Sheet didn't
terminate or supersede the 2008 Agreement, and that same "it's not
binding" argument also supports the Estate's merits argument that
it isn't obligated to perform under the 2019 Term Sheet.


                                     - 17 -
it's for the court or the arbitrators to decide whether the parties

agreed to "arbitrate arbitrability," id. at 944, so to speak.10

          As we'll explain, our job today is confined to that last

inquiry -- the "who decides" question.   We conclude that the court

-- not the AAA -- holds the decision-making power to decide whether

the parties intended to arbitrate this dispute.

    Who has the power to decide whether the parties agreed to
                     arbitrate arbitrability?

          The Estate urges that the parties clearly agreed to have

an arbitrator decide all disputes -- including the gateway question

of "who decides" what the parties agreed -- and that agreement

should be construed in favor of arbitration.      Just look at the

2008 Agreement's broad arbitration language, the Estate urges --


     10 These complex arbitrability cases have one thing in common
-- the analysis is dictated by what the parties can (or can't, as
the case may be) show they agreed to do. And that makes sense:

     Just as the arbitrability of the merits of a dispute
     depends upon whether the parties agreed to arbitrate
     that dispute, so the question "who has the primary power
     to decide arbitrability" turns upon what the parties
     agreed about that matter.     Did the parties agree to
     submit the arbitrability question itself to arbitration?
     . . . If . . . the parties did not agree to submit the
     arbitrability question itself to arbitration, then the
     court should decide that question just as it would decide
     any other question that the parties did not submit to
     arbitration, namely, independently. These two answers
     flow inexorably from the fact that arbitration is simply
     a matter of contract between the parties; it is a way to
     resolve those disputes -- but only those disputes --
     that the parties have agreed to submit to arbitration.

Id. at 943 (citations omitted) (third emphasis added).


                              - 18 -
it delegated arbitrability of disputes just like this one to New

York AAA arbitrators.     Therefore, according to the Estate, we need

look no further than       the 2008 Agreement and its arbitration

clause.11

            But McKenzie says the Estate can't show the existence of

a currently valid agreement to arbitrate -- the 2019 Term Sheet

superseded and "terminated" the 2008 Agreement and its arbitration

provision,   did   not   commit   the   parties   to   a   new   arbitration

agreement, and clearly showed the parties' agreement to "dismiss[]

with prejudice" the ongoing New York arbitration.           Add all of this

up, and there's plenty of evidence the parties meant to terminate

both the arbitration clause and the underlying contract: "If there

is no contractual agreement to arbitrate," McKenzie reasons, "that

is for the court to determine, not the arbitrator." Plus, McKenzie

points out, there's a presumption that applies to this kind of

dispute -- one that commits resolution of this "is there an

arbitration agreement even in place" debate to courts to decide,

not arbitrators.    Accordingly, McKenzie asserts that the dispute


     11  The Estate tucks a waiver argument into a footnote at the
back end of its brief, asserting that "McKenzie appears to
challenge the validity of the arbitration clause here for the first
time on appeal." We disagree. McKenzie challenged the arbitration
clause below, arguing (as he does now) that the arbitration-clause-
free 2019 Term Sheet did away with the parties' obligation to
arbitrate when it superseded the 2008 Agreement. And the district
court clearly understood that argument to be before it when it
issued its decision. See, e.g., McKenzie, 496 F. Supp. 3d at 532,
539.


                                  - 19 -
should not have gone to arbitrators, and the district court erred

in concluding otherwise.

            We employ a presumption that courts (not arbitrators)

must   "resolve      gateway      disputes       about       whether      a    particular

arbitration clause binds parties in a particular case."                                 Barbosa

v. Midland Credit Mgmt., Inc, 981 F.3d 82, 93 n.13 (1st Cir. 2020);

see also BG Grp., PLC v. Republic of Argentina, 572 U.S. 25, 34

(2014) (quoting Howsam, 537 U.S. at 84) (observing that "courts

presume that the parties intend courts, not arbitrators, to decide

what we have called disputes about 'arbitrability,'" including

questions    like    "whether       the    parties       are      bound       by    a    given

arbitration clause"); Biller, 961 F.3d at 516 n.11 (quoting Rent-

A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 71 (2010)) (explaining

that it is for the court to consider challenges to "'the precise

agreement to arbitrate at issue,' namely the agreement providing

for arbitration of the validity of the arbitration clause").

            Granted, to get around this presumption, "parties may

agree to have an arbitrator decide not only the merits of a

particular        dispute      but        also     'gateway'           questions             of

'arbitrability,'      such     as    whether     the     parties      have         agreed    to

arbitrate    or     whether     their      agreement         covers       a    particular

controversy[,       but   they]     must    do    so     .    .   .    by     'clear        and

unmistakable' evidence."            Biller, 961 F.3d at 509 (quoting Henry

Schein, Inc., 139 S. Ct. at 529, 530); see also Rent-A-Ctr., 561


                                       - 20 -
U.S.   at   68–69.        Indeed,    "[u]nless    the   parties     clearly   and

unmistakably provide otherwise," Grand Wireless, Inc. v. Verizon

Wireless, Inc., 748 F.3d 1, 7 (1st Cir. 2014) (quoting AT & T

Techs., Inc. v. Commc'ns Workers of Am., 475 U.S. 643, 649 (1986)),

"the court must resolve a disagreement among the parties as to

whether an arbitration clause applies to a particular dispute,"

id. (citing Granite Rock, 561 U.S. at 299-300).

            And all of this is based on good policy:                 "the first

principle that underscores all of the Supreme Court's arbitration

decisions is that '[a]rbitration is strictly a matter of consent,

and thus is a way to resolve those disputes -- but only those

disputes    --     that    the   parties       have   agreed   to    submit    to

arbitration.'"       Dialysis Access Ctr., 638 F.3d at 376 (quoting

Granite Rock, 561 U.S. at 299).          Accordingly,

       courts should order arbitration of a dispute only where
       the court is satisfied that neither the formation of the
       parties' arbitration agreement nor (absent a valid
       provision specifically committing such disputes to an
       arbitrator) its enforceability or applicability to the
       dispute is in issue. Where a party contests either or
       both matters, "the court" must resolve the disagreement.

Id. (quoting Granite Rock, 561 U.S. at 299-300) (cleaned up)

(second emphasis added).

            The presumption operates with full force in this case,

and there's no clear and unmistakable evidence that the parties

agreed otherwise.         The Estate would have us look to the 2008

Agreement    and    its    "broad"   arbitration      clause   delegating     the


                                      - 21 -
decision-making power to an arbitrator to resolve the dispute at

hand    (and    all    disputes,   for    that     matter).        And    the   Estate

highlights the arbitration-friendly federal policy on which the

district court relied, McKenzie, 496 F. Supp. 3d at 532; citing

the    FAA,    the    Estate   urges    that    when    parties    have    agreed   to

arbitrate, courts must enforce those agreements.                  Here, the Estate

says, the parties clearly agreed to require "AAA arbitration for

all disputes," including gateway disputes about who should decide

arbitrability of their disputes.

               If the 2019 Term Sheet didn't exist, these arguments

might persuade.          But the 2019 Term Sheet does exist, and the

Estate's contentions here ignore that simple fact -- each of its

arguments operates from the "foundation" that the 2008 Agreement

shows intent to arbitrate and thus requires any disputes be sent

to    arbitration,      and    "[t]he    parties       never   have   disputed      the

enforceability or validity of the 2008 Agreement's arbitration

clause."

               Until now.      Just because McKenzie never contested the

arbitration      provision      before    the    2019    Term     Sheet   came   into

existence doesn't mean he can't challenge it now.12                   In fact, it's


       12We pause here to observe more completely the Estate's
point that, until he filed his complaint in the District of Maine,
McKenzie never asserted that the 2019 Term Sheet was binding,
instead continuing to litigate his case after the 2019 mediation
concluded. Here's the thing: as the parties well know, that's
how litigation works. The record bears out that, in the months


                                        - 22 -
precisely because the 2019 Term Sheet came into existence that

McKenzie now challenges the 2008 Agreement's arbitration clause.

The Estate may be right that the 2008 Agreement's arbitration

provision is broad and could conceivably cover the parties' dispute

here.     But   that's   true   only   if   the   2008   Agreement   and   its

arbitration provision are still in effect.           And the Estate may be

right that, as a policy matter, arbitration is often favored.              But

not always.     The important context for that policy is that it came

about in response to courts' resistance to arbitration, Biller,

961 F.3d at 508 (quoting Am. Express Co., 570 U.S. at 232), and

the policy presumes the existence of an actual agreement, Bossé,

992 F.3d at 31 (pointing to the policy favoring "arbitration

agreements"), which of course is the central, underlying problem

McKenzie urges here -- there is no such agreement he says, because

the 2019 Term Sheet showed the parties' intent to terminate the

old agreement, its arbitration provision, and the parties' current

New York arbitration obligations.13


that followed the mediation, the parties were engaged in
negotiations to finalize the 2019 Term Sheet (as already noted,
ultimately, those negotiations didn't pan out).       While that
happened, though, the litigation and arbitration proceedings were
still going on.    McKenzie could not simply check out on those
proceedings, but rather had to continue engaging with any non-
stayed pending matters. When he assessed that the 2019 Term Sheet
negotiations were not going according to plan, he commenced this
action.
     13  The issue here isn't about the scope of the agreement;
it's about the existence of an agreement. Cf. Bossé, 992 F.2d at
31 (citations omitted) (parsing Supreme Court case law to explain


                                  - 23 -
            This is all about what the parties clearly agreed and

intended, remember.         See Biller, 961 F.3d at 509 (quoting Henry

Schein, Inc., 139 S. Ct. at 529, 530).                 McKenzie's claim that the

parties intended the 2019 Term Sheet to supersede and terminate

both the 2008 Agreement and its arbitration clause means we can't

look at the 2008 Agreement in isolation, ignoring the potential

impact of the 2019 Term Sheet on the parties' intent to be bound

by an earlier agreement to send a dispute like this to arbitration.

See, e.g., BG Grp., PLC, 572 U.S. at 34 (quoting Howsam, 537 U.S.

at 84) ("[C]ourts presume that the parties intend courts, not

arbitrators,        to   decide   what    we    have    called       disputes     about

'arbitrability,'" including questions like "whether the parties

are bound by a given arbitration clause.").                  This is why, contrary

to the Estate's insistence otherwise, the 2008 Agreement does not

provide the requisite "clear and unmistakable evidence" of an

agreement   to      have   a   gateway     question      like      this   fielded   by

arbitrators -- McKenzie's supportable arguments as to the 2019

Term   Sheet     directly      challenge       the    2008    Agreement     and     its

arbitration clause as "clear and unmistakable" evidence of an

agreement      to    arbitrate.          And    because       he     challenges     the

applicability        and   enforceability        of     the        2008   Agreement's


that the policy favoring arbitration applies to doubts about the
scope of arbitrable issues; so if an agreement to arbitrate exists,
but a dispute over scope of that agreement arises, we presume those
matters are arbitrable).


                                     - 24 -
arbitration provision, "the court must resolve [the] disagreement

. . . as to whether [the] arbitration clause applies."                Grand

Wireless, Inc., 748 F.3d at 7 (citing Granite Rock, 561 U.S. at

299-300).

            Add to all of this that our precedent -- and helpful

guidance from our sister circuits, too -- instructs that review of

a superseding-contract argument like this one is for the courts.

"[A] claim [(like McKenzie's)] that two parties later agreed to

extinguish their arbitration pledge (specifically) is for the

courts to decide."    Biller, 961 F.3d at 514 (citing with approval

Dasher v. RBC Bank (USA), 745 F.3d 1111, 1121 (11th Cir. 2014));

see also Jaludi v. Citigroup, 933 F.3d 246, 255 (3d Cir. 2019)

(explaining   that   "the   question   of   whether   a   later   agreement

supersedes a prior arbitration agreement is tantamount to whether

there is [still] an agreement to arbitrate" in the first place).

That's exactly what we have here:         McKenzie claims that the 2019

Term Sheet represents an agreement to terminate and supersede the

2008 Agreement and extinguish the parties' arbitration agreement.

            Given this, plus the presumption that courts hold the

decision-making power when it comes to whether parties are bound

by an arbitration clause, see, e.g., BG Grp., PLC, 572 U.S. at 34–

35 (quoting Howsam, 537 U.S. at 84); Biller, 961 F.3d at 516 n.11

(quoting Rent-A-Ctr., 561 U.S. at 71), and because McKenzie points

to the 2019 Term Sheet to "contest" whether the 2008 Agreement's


                                 - 25 -
arbitration clause        is enforceable, it is the court, not the

arbitrators, who must "resolve [this] disagreement,"                   Dialysis

Access Ctr., 638 F.3d at 376 (quoting Granite Rock, 561 U.S. at

300) (cleaned up).

                                 What Comes Next

             Given our reasoning, we remand so the district court can

tackle the fact-intensive question (whether the parties agreed to

arbitrate arbitrability of the merits dispute), which will require

resolution of the intertwined concepts driving this case:               whether

the 2019 Term Sheet is a superseding contract that terminated the

2008 Agreement and extinguished its arbitration provision and the

obligation to continue the New York arbitration.              See, e.g., Fid.

& Guar. Ins. Co. v. Star Equip. Corp., 541 F.3d 1, 5 (1st Cir.

2008) (explaining that a "trial court may summarily enforce [a

settlement]     agreement,       provided   that   there    is    no   genuinely

disputed question of material fact regarding the existence or terms

of that agreement"; but, when there are genuine disputes about

material facts regarding "the existence or terms of [a settlement]

agreement," "the court should hold a hearing and resolve the

contested factual issues"); see also In re Estate of Snow, 99 A.3d

278, 282, 284 (Me. 2014) (quoting Muther v. Broad Cove Shore Ass'n,

968   A.2d   539,   541   (Me.    2009))    (observing     that   "[s]ettlement

agreements are analyzed as contracts, and the existence of a

binding settlement is a question of fact"; so "in circumstances


                                     - 26 -
where litigants dispute whether an enforceable settlement was

reached outside the presence of the court, findings of fact

regarding the terms of the agreement and the parties' intent may

be required"); Marie v. Renner, 946 A.2d 418, 420 (Me. 2008)

(reasoning    that    the   ambiguity      of   the    record    necessitated     an

evidentiary    hearing      so   it   could      be    determined      whether    an

enforceable settlement agreement existed).

                      A Few Words on McKenzie's
            Arbitration-Clause Challenge and Severability

            Before we go, we tie up one slightly loose end.                 Recall

the district court's observation that, "[e]ven assuming that the

underlying    [2008      A]greement        terminated       or   was    rightfully

rescinded, 'that would not mean [the parties'] duties to arbitrate

their contract-related disputes ended, too.'"                    McKenzie, 496 F.

Supp. 3d at 539 (quoting Biller, 961 F.3d at 512-13) (third

alteration    in     original)   (discussing          the   severability    of    an

arbitration clause from a terminated contract and the presumption

that   an   arbitration     clause    survives        the   termination    of    the

underlying    contract,     absent     a    challenge       to   the   arbitration

agreement itself).      "Accordingly," the district court went on, "to

the extent Mr. McKenzie argues that the 2008 Agreement terminated

and is no longer valid, the Court concludes that the arbitration

clause would still be effective."               Id. (emphasis added).       In so

doing, the district court looked to Biller's point that, "when



                                      - 27 -
someone argues . . . that a broad arbitration clause is invalid or

unenforceable only on a ground that directly affects the entire

agreement that challenge is ordinarily for the arbitrator to

decide."     Id. (quoting Biller, 961 F.3d at 512-13) (omission in

original).     Implicit in this aside is that the district court

presumed, at least for that moment, that McKenzie had challenged

the 2008 Agreement "only on a ground that directly affects the

entire agreement."     Id. (quoting Biller, 961 F.3d at 512-13)

(emphasis added).

           This very brief "to the extent," even-assuming moment,

though, is immediately followed by the district court's clear

recognition that McKenzie wasn't arguing that the 2008 Agreement

was "simply 'terminated.'"    Id.   Rather, his contention was that

the 2008 Agreement "was completely replaced by the [2019] Term

Sheet," i.e., the superseding-contract argument related both to

the 2008 Agreement globally and specifically as to the arbitration

provision.     Id. (citing Biller, 961 F.3d at 514).     This is an

important distinction, and one Biller makes clear:    the appellants

there made only a sweeping challenge to the (self-terminating,

mind you) underlying agreement rather than mounting an independent

attack on the arbitration agreement itself -- they argued the

agreement "expired only on the grounds that the contract containing

the   arbitration agreement   terminated,"   and   neglected   to   do

anything more, like "identify[] evidence that the parties intended


                               - 28 -
not only the [underlying] agreement but also their arbitration

obligations to lapse."      961 F.3d at 513-14.

           Reading all of this together, then, we do not take the

district court's "even assuming" and "to the extent" lines to mean

that it has concluded, as a matter of fact and law, that McKenzie

did not "mount an 'independent' challenge to the arbitration

agreement" as our case law requires.       Id. at 514.    All it seems to

have concluded is that if McKenzie was arguing that the arbitration

clause terminated only because the 2008 Agreement terminated, "the

arbitration clause would still be effective"; as the district court

immediately observed, though, that isn't the sum total of what

McKenzie is really saying.      McKenzie, 496 F. Supp. 3d at 539.

           So McKenzie's argument on this point -- that there is

evidence of the parties' clear intent that the 2008 Agreement's

termination, taken together with the dismissal of the ongoing New

York arbitration and the 2019 Term Sheet's silence on arbitration,

meant   that   the    parties   had   "extinguished"     all   arbitration

obligations, Biller, 961 F.3d at 514 -- is ripe for consideration

as part of the work to be done on remand.           Ditto the Estate's

retort that McKenzie has not, in fact, carried that "targeted,

independent challenge" burden.        And we decline to weigh in.

           Indeed, all of this goes to the very "conundrum" the

district court identified:      does the 2019 Term Sheet supersede the

2008    Agreement    and   specifically   extinguish     the   arbitration


                                 - 29 -
provision; or is it an unenforceable writing that could not have

terminated either the 2008 Agreement or its arbitration agreement?

Originally,    the   district   court   didn't   reach   this   because   it

concluded that the arbitrators needed to handle the gateway issue

of arbitrability.      McKenzie, 496 F. Supp. 3d at 539.         Given our

earlier analysis, the "conundrum" now falls to the district court

to navigate.

                            IV.   CONCLUSION

          For all of the reasons we detailed above, we vacate the

grant of the motion to compel arbitration, the dismissal of the

complaint, and the dismissal of the request for a preliminary

injunction, and we remand for further proceedings consistent with

this opinion.    Each side to bear its own costs.




                                  - 30 -